DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUEST FOR CONTINUED EXAMINATION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/18/2021 has been entered.
Amendments to the claims are acknowledged. Claim 31 is new.
Claims 1, 2, 5-7, 10, 12-18 and 31 are under examination.
Claims 3, 4, 8, 9, and 11 have been cancelled.

Information Disclosure Statement
The IDS filed 5/17/2021 has been considered by the Examiner.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 62/294669 filed 02/12/2016 is acknowledged.

Claim Election/Restriction
Election without Traverse
Applicant’s election without traverse of Group I (claims 1-18) in the reply filed on 10/25/2019 is acknowledged.
Claims 19-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/25/2019.

	Claim Rejections - 35 USC § 101
The instant rejection is maintained for reasons of record. Response to arguments follows the rejection.
The following rejection is necessitated by the recent Supreme Court decision in Alice Corp.
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 5-7, 10, 12-18 and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Step 2A Prong One: Identification of the Abstract Idea
Claims 1, 2, 5-7, 10, 12-18 and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea and natural correlation without significantly more. The claim(s) recite(s):

Determining, based on population-scale whole genome sequencing data, a read coverage data profile for each sample in the plurality of samples relative to each chromosome. This limitation reads on organizing information such that it can be performed by the human mind and therefore reads on an abstract idea. With regard to “based on population-scale whole genome sequencing data,” the claim is not specific as to how the “whole genome sequencing data” is used within the claim such that the step obviates on that can be performed by the human him. Also, see Step 2B below addressing processing of large quantities of data with a generic computer.
	filtering the read coverage data profiles based on a level of guanine-cytosine (GC) content in one or more genomic regions of the plurality of genomic regions. This step reads on one that can be performed by the human mind and therefore reads on an abstract idea;
	determining, based on the filtered read coverage data profiles, an exome-wide ratio of read coverage data for each chromosome relative to other autosomes. This steps reads on math because determining a ratio is a mathematical concept;
determining based on application of a linear regression model to the filtered read coverage data, an expected exome wide ratio of read coverage for each chromosome, wherein the linear regression model utilizes a plurality of SQC metrics as covariates, and wherein, for each chromosome, the covariates are restricted to covariates associated with two autosomes with minimal D-statistics relative to a GC content distribution for the chromosomes. This step reads on calculating linear regression which is mathematics. The step does not recite anything more such that it reads on more than applying mathematics to collected data, i.e. the “sequence quality control” metrics data;
determining, for at least one chromosome in a sample of the plurality of samples, a deviation between the  exome wide ratio of read coverage data and the expected read coverage data for at least one chromosome. This step reads on a process that can be carried out by the human mind or with mathematics such as statistics to calculate a deviation; and 
reporting, based on the deviation, an abnormal karyotype in the sample of the plurality of samples. This step represents an extra solution activity of outputting the results of calculations.
New Claim 31 is added which recites assigning, based on a significance of the deviation, a tier rating to the reported abnormal karyotype. This step reads on one that can be performed by the human mind and is therefore an abstract idea.
The specification discloses read coverage plots (Figures 7-10) wherein the recited “determining read coverage data for each chromosome,” reads on a mental process of reading plotted information; determining exome wide ratio based on application of a linear regression model to the read coverage data reads on a mathematical concept because linear regression is mathematics; claim 13 recites the statistical formula for determining a deviation between read coverage data and the expected read coverage data, such that “determining a deviation between read coverage data” reads on performing a mathematical calculation; and the recited 
FairWarning IP, LLC (Decision, pages 5-6, connecting par.) and Elec. Power Grp, LLC v. Alstrom S.A. also set forth that the "realm of abstract ideas" includes "collecting information, including when limited to a particular content," and “analyzing information by steps people go through in their minds or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category."
Digitech (decision, page 12, lines 16-24), the court put forth that “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible. “If a claim is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is nonstatutory.” Parker v. Flook, 437 U.S. 584, 595 (1978) (internal quotations omitted).” 

Step 2A Prong Two: Consideration of Practical Application
The MPEP 2106.04(d) describes the integration of a judicial exception into a practical application as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception. In the instant case, the additional elements in the claims do not apply, rely on, or use the judicial exception.
The recited abstract idea steps result in the reporting of an abnormal karyotype. This is drawn to the extra-solution activity of outputting information as described in MPEP 2106.05(g).

An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Step 2B: Consideration of Additional Elements and Significantly More
The claims as a whole are analyzed to determine if there are additional limitations recited in the claims such that the claim amounts to significantly more than an abstract idea.
The claims recite “sequencing a plurality of samples.” This is an “additional element,” however, sequencing samples are well known, routine, and conventional 
Sequencing genetic data followed by analysis steps using abstract ideas is extra solution activity of gathering data such that it can be analyzed. See MPEP 2106.05(g).
The claims recite “generating, by a computing device, based on the sequencing data, population-scale whole-exome sequencing data,” and “determining, based on the population-scale whole-exome sequencing data.” These limitations infer that the amount of data being processed would require computer technology. However, processing whole genome data is well known, routine, and conventional. It is acknowledged that such computations performed mentally, or with paper and pencil, would take considerable time and effort, but that is, of course, the singular purpose of computers and computer networks, to perform large numbers of calculations, via algorithms, rapidly, and without error (assuming no error in user input). Although a general-purpose computer can perform calculations at a rate and accuracy that can far outstrip the mental performance of a skilled artisan, the nature of the activity is essentially the same, and constitutes an abstract idea. See Bancorp Serves., L.L. C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266,1278 (Fed. Cir. 2012) (holding that “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter”); see also See SiRF Tech., Inc. v. Int’l Trade Comm ’n, 601 F.3d 1319,1333 (Fed. Cir. 2010) (holding that: 
“In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a 
 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recite “additional elements” drawn to performing well known sequencing to gather metrics which falls into the category of “Mere Data Gathering,” processing whole genome level data which is also well known and routine computer technology, and finally outputting the results of the calculations which is “extra solution activity.”
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

Response to Arguments
Applicant's arguments filed 6/18/2021 have been fully considered but they are not persuasive. 
Applicants argue (Remarks, page 11, par. 1) that claim 1 does not recite a mental process step under Step 2A, Prong 1. 
In response Applicant’s arguments on page 10-11 have been considered however, MPEP 2106.04(a)(2) describes Abstract Idea Groupings including “III. Mental Processes.” This section explains that the courts consider mental processes as those that “can be performed in the human mind, or by a human using a pen and paper,” and that the courts do not distinguish between claims that recite mental processes performed by the human mind and claims that recite mental processes performed on a computer.
human mind would not want to perform.  However, the issue is whether the human mind could perform the analysis by thinking or through mathematics on a computer. When vast amounts of data need to be processed, merely employing a generic computer is routine and conventional. A general-purpose computer can perform calculations at a rate and accuracy that can far outstrip the mental performance of a skilled artisan, but, the nature of the activity is essentially the same, and constitutes an abstract idea. See Bancorp Serves., L.L. C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266,1278 (Fed. Cir. 2012) (holding that “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter”); see also See SiRF Tech., Inc. v. Int’l Trade Comm ’n, 601 F.3d 1319,1333 (Fed. Cir. 2010) (holding that: 
“In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly, i.e., through the utilization of a computer for performing calculations”).

Applicants argue (Remarks, page 12, par. 3) that for practical application, the improvement can be any technology and that karyotyping is a type of technology.
In response, Applicants do not point out what karyotyping technology is being improved – “technology” can not be information per se (data is abstract, non-statutory and not patentable); and achieving a better data result through a series of steps that read on mental steps and mathematics, as a whole can not equate to an “improvement to technology.” MPEP 2106.04(d)(1) provides guidance with regard to an Improvement to Any Other Technology of Technical Field. The section first describes that the claims should recite “additional elements demonstrating that the claim as a whole integrates the exception into a practical application.” 
Also, the CAFC decision in BuySafe Inc. v. Google (decision, page 6, lines 11-18) explained:
Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded categories and (b) “the additional elements” do not supply an “inventive concept” in the physical realm of things and acts—a “new and useful application” of the ineligible matter in the physical realm—that ensures that the patent is on 
While the two step analysis applied with Step 2A and Step 2B do not require that the “additional elements” supply an inventive concept, the guidance is clear that the practical application (e.g. improvement to technology) should somehow manifest in the physical realm. 
Instantly the claims do not recite such additional elements but rather only link the “use of the judicial exception to a particular technological environment.” Applicant’s claims also do not recite additional elements that meaningfully limit the recited abstract ideas to achieve an improvement to the functioning of a computer or which could be considered alone or in combination, not “routine, conventional and well understood.” Instantly, the claims do not go beyond receiving data, processing data and outputting a result. The features of the claim combine various mental and mathematical steps to improve (as alleged by Applicants) the processing of data, however, this amounts to an abstract idea.
	It is noted that Applicants may be interested in a recent decision by the CAFC in In re Board of Trustees of the Leland Stanford Junior University (Fed. Cir. 2021) originating from instant Art Unit 1631.
	Similarly, the instant claims may enhance an ineligible process drawn to assessing chromosomes in the context of their GC content and achieving a more accurate coverage normalization. The claims rely on quality control (QC) metrics to arrive at a more favorable outcome to an abnormal karyotype, i.e. karyotype detection. However, this is achieved by a combination of statistical calculations described in par. 
	New claim 31 drawn to “assessing based on a significance to deviation, a tier rating to the reported abnormal karyotype,” adds a further mental step of evaluating results of mathematics (the significant deviation) and assigning a tier.
	For the reasons set forth above, the claims do not meet the criteria put forth in the MPEP 2106.04 and 2106.05 for Patent Eligibility. 

Response to Applicants in the Previous Office Action of 02/18/2021:
Applicants have amended claim 1 to recite the new limitations of:
filtering the read coverage data based on a level of guanine-cytosine (GC) content in one or more genomic regions of the plurality of genomic regions,	determining a plurality of sequencing quality control (SQC) metrics associated with a sequencing process that generated the read coverage data.
These limitations read on steps that can be performed as a mental process or using mathematics and are identified at step 2A, prong One, in the 35 USC 101 analysis set forth above. The step of “filtering the read coverage data base on a level of GC content” is an information selection step that can be performed by the human mind. The courts have also identified that “filtering” information is an abstract idea. In the decision in BASCOM, the court discusses “filtering” as an abstract idea. The decision (BASCOM, the abstract idea of filtering content along with the requirement to perform it on the Internet, or to perform it on a set of generic computer components.” 
Furthermore, the step of determining a plurality of sequencing quality control (SQC) metrics associated with a sequencing process does not recite anything more than a rule which can be performed as a mental evaluation step by the human mind.
Therefore, the newly recited limitation only add addition abstract idea steps to the claimed method.
Applicants argue (Remarks, page 11) that “determining read coverage data,” is not merely reading plotted information and not a mental process that can be practically performed in the mind and is not simply an observation, evaluation judgement or opinion.
In response, the claims broadly recite the step of “determining read coverage data,” without particular limitations that would preclude the step of being carried out as a mental step. The broadly recited “determining read coverage data” does not include any acidity that would exclude the process to be outside the realm of possible mental activity. 
Applicants argue that a person cannot determine read coverage data because read coverage data “is generated by, for example, specialized machines capable of Next Generation Sequencing (NGS).”
In response, Examiner agrees that performing NGS to generate read coverage data is not a mental step. However, such a process is not what is recited in the claims. The claims do not recite performing NGS but rather “determining read coverage data,” 
Applicant argue (Remarks, page 11, par. 2) that since SQC metrics are used to evaluate sequence quality in read coverage data, it follows that the human mind cannot observe read coverage data and surmise metrics that describe the quality of the sequencing process used to generate read coverage data.
In response, it seems that Applicants are arguing limitations that are not recited in the claims. Applicants are making allegations that the “human mind cannot observe read coverage data and surmise metrics that describe the quality of the sequencing process used to generate read coverage data,” without explaining the technical impossibilities of such a process being performed by the human mind. Chromosomes and read coverage data, such as reads spanning segments of a chromosome and depth of coverage is not inconceivable by the human mind. Furthermore, SQC metrics was conceived by the human mind and assigning such SQC to evaluate a sequencing process is not outside the scope of a mental process.  
Applicants have cited previous PTAB decision (Remarks, page 11-12).
In response, each case is evaluated on its individual merits and Examiner cannot comment on previous PTAB decisions. 
Applicants argue that the steps of claim 1 do not recite mathematical formulas and while certain limitations maybe based on mathematical relationships, formulas or calculations, these are not recited in the claims.
In response, MPEP 2106.04(a)(2) discusses Mathematical Concepts and states:
C. “Mathematical Calculations” 
There is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word “calculating” in order to be considered a mathematical calculation. For example, a step of “determining” a variable or number using mathematical methods or “performing” a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation.

	The claims recite determining, based on a linear regression model to the filtered read coverage data, an expected genome wide ratio. As such, the claims do recite mathematical calculations because a linear regression model is math per se application of which arrives at a “ratio” which is a mathematical relationship represented by a numerical value.
Furthermore, words used to express mathematical concepts are equivalent to reciting such mathematical concepts, as recognized in In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989) “It is of no moment that the algorithm is not expressed in terms of a mathematical formula. Words used in a claim operating on data to solve a problem can serve the same purpose as a formula.”
	Applicants cite Example 41 of the Subject Matter Eligibility Examples and argue that in Example 41, the claim literally recites a mathematical formula.
	In response, Example 41 acknowledges that the formula recited in the encoding step is a mathematical formula and an abstract idea. Example 41 states that it is the step of “transforming the plaintext word signal to one or more message block word signals,” that cannot be performed by the human mind and deems that step to be an a to a second computer terminal,” to be an “additional element.” The Example explains that the mathematical step of encoding is integrated into a practical application by way of the additional elements. The Example states:
“Thus, even well-understood, routine, conventional subject matter can integrate an abstract idea into a practical application.”
In the context of signal encryption technology, transmitting a word signal is not a mere extra-solution activity of outputting a result of a mathematical calculation; it is not merely a presentation of an analysis by an abstract idea. In contrast, the instant claims do not recite a practical application and result in “identifying” based on a deviation between two calculated ratios, an abnormal karyotype. The instant claims do not recite a practical application. 
Applicants argue that the claims are not directed to a natural phenomena per se but rather, are directed to detecting a natural phenomena.
Applicant’s arguments are persuasive and the rejection over the claims for reciting a natural correlation is withdrawn.
Applicants argue (Remarks, page 19) that the instant claims are represent an improvement in computer technology like the claims in Enfish and McRO. Applicants argue that existing computational karyotyping technology suffers from numerous problems that the claimed subject matter addresses. Applicants argue (Remarks, page 20, par. 1) that the claims are directed to computer related technology.
In response, the claims do not recite a computer or even elements that could be recognized as computer related, anywhere. The instantly claimed process does not Enfish. In that case, the claims were “specifically directed to a self-referential table for a computer database.” Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1337 (Fed. Cir. 2016). The claims were thus “directed to a specific improvement to the way computers operate,” rather than an abstract idea implemented on a computer. Id. at 1336. The claims here, in contrast, are not directed to an improvement in the way computers operate.
Applicants argue (Remarks, page 19) that the smoothing functions used to understand high resolution copy number changes in the context of larger events break down at the chromosome-arm scale.
In response, it appears that Applicants are arguing that the models used to analyze data in other methods are not as accurate as the linear regression model and deviation equation (claim 13) used in the instantly claimed process. However, implementing a more accurate or improved abstract idea to analyze certain data does not fulfill the requirements for rendering the claims statutory under the 2019 Subject Matter Eligibility Guidance.

In response, implementation of abstract ideas on a generic computer does not improve a computer. In Digitech, the court put forth:
“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.”
In Electric Power (page 8, par. 2) the court recognized the distinction between an improvement to computer technology and the use of a computer as a tool when the decision set forth (page 9, par. 2):
"the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools." 
The court in Fairwarning (decision page 14, lines 4-13) also recognized the distinction between an improvement to computer technology and merely the implementation of a computer for processing power:
“First of all, we do not rely on the pen and paper test to reach our holding of patent eligibility in this case. At the same time, we note that, in viewing the facts in FairWarning’s favor, the inability for the human mind to perform each claim step does not alone confer patentability. As we have explained, “the fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter.” Bancorp Servs., 687 F.3d at 1278.”

In response, the test of whether limitations are well known, routine and conventional, are applied to “additional elements,” and not steps that are the abstract ideas. The limitations Applicants point to are abstract ideas and evaluated under step 2A, prong 2, as set forth in the 35 USC 101 rejection above.
Instead, the courts have described practical application as being a physical, real world process:
“Such a claim falls outside section 101 if (a) it is “directed to” matter in one of the three excluded categories and (b) “the additional elements” do not supply an “inventive concept” in the physical realm of things and acts—a “new and useful application” of the ineligible matter in the physical realm—that ensures that the patent is on something “significantly more than” the ineligible matter itself. (BuySafe, Inc. v. Google, Inc. decision, page 6, lines 11-18).
Applicants argue (Remarks, page 24) than any alleged judicial exception that is not integrated into a practical application add an inventive concept and thus amounts to significantly more that the judicial exception.
In response, this is not the analysis set forth in the 2019 Patent Eligibility Guidance and applied in the above rejection. A novel abstract idea or mathematical concept can is still a judicial exception. A claim is “significantly more” under Step 2B if “additional elements” that are not routine, conventional and well understood are recited or if the claim as a whole amounts to “significantly more” than the judicial exception by 2019 Patent Eligibility Guidance, the claims do not meet a standard for being “significantly more” or reflecting an improvement to technology. It is noted that an abstract idea or mere analysis of abstract data using abstract ideas does not equate to “technology” because abstract ideas and information is non-statutory subject matter. Therefore, abstract ideas applied to (abstract) data cannot be and “improvement to technology” even if the recited abstract ideas (mental steps or mathematical step) are novel.  

Suggestion for Examiner Interview
Applicant is advised to contact the Examiner at the below listed contact information in order to set up an Interview to discuss the rejections maintained and newly set forth herein.  It is noted that an Interview with the Examiner serves to move prosecution forward and clarify remaining issues in the Office Action.

E-mail communication Authorization
Per updated USPTO Internet usage policies, Applicant and/or applicant’s representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/Anna Skibinsky/
Primary Examiner, AU 1631